DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed November 4, 2021, has been entered.  Prior to the amendment, claims 1-18 were pending in the application.  In the amendment, claim 11 is canceled and new claims 20-22 have been added.  Accordingly, after entry of the amendment, claims 1-10, 12-18, and 20-22 are pending in the application; of these, claims 1, 17, and 22 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
4.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the amendment, applicant presents three new claims that are mis-numbered as claims 20, 20, and 21.  These new claims have been re-numbered as 20, 21, and 22, respectively.

Claim Rejections - 35 USC § 103
5.	Claims 1, 3-5, 7-10, 12, 14-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., U.S. Patent Application Publication No. 2016/0231426 (“Smith”) in view of He et al., U.S. Patent Application Publication No. 2020/0372664 A1 (“He”).
	Smith discloses a system for controlling a mining machine (e.g., LHD loader 10; see Figs. 1-2 and paragraph [0021]) within an underground mine to determine a position of the machine and navigate within a worksite 20 of the mine (see Abstract and paragraph [0026]).  The Smith system includes a rotatable laser source and a return light sensor that provides an indication of distance at multiple different rotation angles (i.e., Lidar unit 32, which may emit light from a single laser that is reflected by a rotating mirror and includes one or more detectors to receive laser light reflected from a scanned portion of a worksite; see paragraph [0028]).  Smith further discloses a co-ordinate reference point (e.g., one of the radio frequency reference signal devices 34, 37) disposed at a wall (e.g., side wall 24) or ceiling of the underground mine (see paragraph [0038]) that is part of a radio frequency navigation system 33.  The co-ordinate reference points (signal devices 34, 37) each provide at least a 2D co-ordinate position for use by the mining machine (the reference points 34, 37 are located at respective known locations; see paragraph [0038]).  Smith also discloses a processor (e.g., controller 18) that is configured to receive data from the Lidar unit 32 (see, e.g., paragraph [0028]) for determining an absolute co-ordinate position in space of the mining machine (controller 18 compares input data 102 from the Lidar unit 32 to reference data 109 from a Lidar map file to determine a position of the machine; see paragraphs [0031] and [0035]).  Smith does not, however, disclose at least one co-ordinate reference point having a pattern of varying reflectivity or a processor configured to collect multiple intensity values of reflected light to generate a point cloud of the collected multiple intensity values and to detect a pattern of varying reflectivity in the point cloud, as recited in claims 1 and 17.

It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in He, to provide the Smith mining machine with a laser positioning system and at least one reference point, as taught by He, in addition to or in place of the Smith radio frequency navigation system 33, in order to enhance the positioning and navigation capabilities of the mining machine.
With respect to claim 3, the reference point taught by He is a “fiducial marker” (i.e., it is an object placed in the field of view of a rotatable laser source to aid navigation; see paragraph [0053] of applicant’s published application).  
With respect to claim 4, Smith teaches encoding information with the co-ordinate reference point (i.e., one of the signal devices 34, 37; see paragraph [0047] where He discloses 
	With respect to claim 5, He discloses a rectangular pattern of dark and light areas (see the pattern of reflectors 121-125, for example, in Fig. 1).
	With respect to claim 7, the spatial information in He includes one or more rotation angles of the laser source at which the reference point is detected (see, e.g., paragraph [0038]).
	With respect to claim 8, the spatial information in He includes the indication of distance for the rotation angle at which the reference point is detected (see, e.g., paragraph [0038]).
	With respect to claims 9-10, the spatial information in He includes a pose of the pattern relative to the machine/vehicle (the target object 120 may, for example, be an alignment target; see paragraphs [0023]).
	With respect to claim 12, Smith discloses that the reference point (e.g., signal device 34) has a device identifier associated therewith (e.g., a unique MAC address; see paragraph [0042]) and the processor 18 uses this identifier to determine the co-ordinate position of the reference point (the processor uses a look up table to determine the position of the reference point; see paragraph [0047]), and the processor determines the position of the machine based on the distance and the co-ordinate position of the reference point (see, e.g., paragraph [0045]).
	With respect to claim 14, Smith discloses, for example, the use of radio frequency sensors in addition to the return light sensor (see, e.g., paragraph [0037]).
	With respect to claim 15, Smith discloses, for example, the use of an inertial navigation system (i.e., movement sensors 14 that provide the processor 18 with information indicative of velocity, acceleration and/or turning rate of the machine 10; see paragraph [0023]).

	With respect to claims 20-21, He discloses laser scanning in both horizontal and vertical (i.e., elevation) directions (see paragraph [0059] where He discusses scanning the reflective pillars with at least three (horizontal) laser lines to obtain a vertical height of the pillar being scanned).  Since He discloses scanning a pattern of varying reflectivity and capturing associated intensity values in a point cloud (see, e.g., paragraph [0062], as discussed above) the horizontal and vertical scanning described in paragraph [0059] would result in scanning a pattern of varying reflectivity in each of two dimensions, as recited in claim 20, and would also result in a point cloud arrangement of points in two dimensions that are associated with collected multiple intensity values, as recited in claim 21.
	With respect to claim 22, He further discloses a computing device 200 including program instructions to be processed by the computing device to implement the disclosed methods and/or processes.  Accordingly, it would have been obvious to a person of ordinary skill in the art, to store on a computer-readable medium, executable code for performing the methodology of Smith, as modified by the teaching in He, and as recited in claim 17. 

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and He as applied to claim 1 above, and further in view of Stephens, U.S. Patent No. 4,647,784.  	
As discussed above, the combination of Smith and He meets all of the limitations of claim 1.  The combination does not, however, specifically disclose the use of triangulation, as recited in claim 13.
	In the same field of endeavor, Stephens discloses a system for vehicle navigation and positioning and teaches the use of triangulation to determine a position in space of the vehicle (see, e.g., Abstract).
.

7.	Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and He as applied to claims 1 and 17 above, and further in view of Davis et al., U.S. Patent Application Publication No. 2019/0369255 (“Davis”). 
 	As discussed above, the combination of Smith and He meets all of the limitations of claims 1 and 17.  The combination does not, however, specifically disclose a continuous miner, as recited in claims 2 and 18.
	In the same field of endeavor, Davis discloses a continuous miner 150 (see Figs. 1A-1C) and teaches the use of a laser scanning system 195, including machine-mounted Lidar sensors 205 (see, e.g., Figs. 2 and 4) for controlling the continuous miner to create a desired cut (see paragraph [0026]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Davis, to use the control system and method of Smith, as modified in view of He, in conjunction with a continuous miner, in order to ensure that the continuous miner is properly positioned and oriented when creating a cut.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and He as applied to claim 5 above, and further in view of Jin, U.S. Patent Application Publication No. 2019/0294898).
As discussed above, the combination of Smith and He meets all of the limitations of claim 5.  The combination does not, however, specifically disclose the use of a QR code or an ArUco code, as recited in claim 6.

It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Jin, to structure the pattern of Smith, as modified by the teaching in He, as a QR code, in order to encode a greater range of data in the scanned pattern.

Response to Arguments
9.	Applicant’s arguments submitted with the response filed November 11, 2021, have been fully considered but are moot in view of the new grounds of rejection advanced herein.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
.



/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        12 February 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672